     Case 2:06-cr-00468-WBS-DB Document 104 Filed 05/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                         EASTERN DISTRICT OF CALIFORNIA
10                                  ----oo0oo----
11

12   UNITED STATES OF AMERICA,               No. 2:06-cr-468 WBS
13                    Plaintiff,

14          v.                               ORDER
15   SHAKARA THOMAS CARTER,

16                    Defendant.

17

18                                  ----oo0oo----

19                  Before the court is defendant’s Motion Under 18 U.S.C.

20   § 3582(c)(1)(A)(1) for compassionate release.         (Docket No. 97.)

21   The court notes that defendant filed a notice of appeal after the

22   court amended the judgment in light of defendant’s motion to

23   reduce sentence under the First Step Act.1        (See Docket Nos. 88,

24   93.)       The filing of a notice of appeal divests the district court

25   of jurisdiction over the aspects of the case involved in the

26
            1  The court’s amended judgment reduced defendant’s
27
     sentence from 322 months to 262, though defendant had sought a
28   new sentence of 144 months. (See Docket Nos. 88, 93.)
                                     1
     Case 2:06-cr-00468-WBS-DB Document 104 Filed 05/12/20 Page 2 of 2

 1   appeal.    United States v. Ortega Lopez, 988 F.2d 70, 72 (9th Cir.
 2   1993).    Because defendant has appealed the amended judgment, the
 3   court has no jurisdiction to consider the instant motion, which
 4   seeks his immediate release via a new sentence of time-served.
 5   See United States v. Melkonyan, Case No. 2:14-cr-83 JAM (E.D.
 6   Cal. Apr. 27, 2020) (denying motion for compassionate release in
 7   light of defendant’s pending appeal contesting, among other
 8   things, the length of his sentence) (citing, inter alia, Ortega-
 9   Lopez, 988 F.2d at 72).      Accordingly, the motion for
10   compassionate release (Docket No. 97) is DENIED for lack of
11   jurisdiction.
12               IT IS SO ORDERED.
13   Dated:    May 12, 2020
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          2
